      Case 3:20-cv-05790-RV-HTC Document 6-1 Filed 10/06/20 Page 1 of 2




                        UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF FLORIDA

DAVID POSCHMANN,

                    Plaintiff,

v.                                                Case No. 3:20-cv-05790-RV-HTC

EAST PASS INVESTORS, LLC,

                    Defendants.
                                            /

  PROPOSED ORDER ON DEFENDANT’S UNOPPOSED MOTION FOR
  EXTENSION OF TIME TO RESPOND TO PLAINTIFF’S COMPLAINT

      THIS MATTER is before the Court on the Defendant’s Unopposed Motion

for Extension of Time to Respond to Plaintiff’s Complaint. The Court, having

reviewed the file and being fully advised in the premises, finds that there is good

cause to grant the relief requested in the Motion. It is therefore,

      ORDERED that the Motion is granted. The following relief is hereby

approved:

          1. Defendant shall file its Response to Plaintiff’s Complaint by November

             4, 2020.

                        [Remainder of Page Intentionally Blank]
      Case 3:20-cv-05790-RV-HTC Document 6-1 Filed 10/06/20 Page 2 of 2




      DONE AND ORDERED this ___ day of October, 2020, in Chambers of the

United States District Court for the Northern District of Florida.




                                       United States District Judge
cc: Counsel of Record
